VAUGHN, Judge.
Defendant contends that the court erred in accepting the verdict of the jury. The proceedings were as follows:
“Clerk . . . How find you the defendant, Edward Earl Joyner as to the charge of driving while license suspended, guilty as charged or not guilty?
Juror: We find the defendant guilty as charged.”
Defendant argues that the jury has not convicted him of a crime because the Clerk’s question did not contain all the elements of a criminal offense. We overrule the assignment of error. The verdict “guilty as charged” alludes to the warrant, State v. Medlin, 15 N.C. App. 434, 190 S.E. 2d 425, and will thus be interpreted in the light of the warrant. State v. Albarty, 238 N.C. 130, 76 S.E. 2d 381.
*742The only other assignment of error is that the court “erred in failing to summarize the evidence to the jury.” A judge is not required to “summarize the evidence.” He is required to declare and explain the law arising on the evidence given in the case and need not state such evidence except to the extent necessary to explain the application of the law thereto. G.S. 1-180. This assignment of error is overruled.
We find no prejudicial error in defendant’s trial.
No error.
Judges Campbell and Morris concur.